Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/20/2021 has been entered.  All previous 112 rejections have been withdrawn.

Election/Restrictions
Generic claims 1 and 11 are allowable. The restriction requirement among Species A-B, as set forth in the Office action mailed on 6/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 5, 7, 14 and 16 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a method for operating a linear compressor comprising a motor and a reciprocating piston movable in a negative axial direction toward a chamber and positive axial direction away from the chamber, the reciprocating piston being associated with a spring assembly, the method comprising: supplying a time varying voltage to the motor of the linear compressor; however, the prior art of record does not further disclose or reasonably teach in combination the additional method steps of determining an uneven fatigue condition at the linear compressor based on a measurement of excessive extension in the positive axial direction of the reciprocating piston and applying a limiting force at the motor in the negative axial direction during a portion of the supplying step in response to the determining step, the limiting force being a selectively-varied limiting force to adjust a midpoint of stroke length of the reciprocating piston downward and toward a natural equilibrium.
Regarding claim 11, the prior art of record discloses or reasonably teaches in combination a method for operating a linear compressor comprising a motor and a reciprocating piston movable in a negative axial direction toward a chamber and positive 
Regarding claim 21, the prior art of record discloses or reasonably teaches in combination a method for operating a linear compressor comprising a motor and a reciprocating piston movable in a negative axial direction toward a chamber and positive axial direction away from the chamber, the reciprocating piston being associated with a spring assembly, the method comprising supplying a time varying voltage to the motor of the linear compressor; however, the prior art of record does not further disclose or reasonably teach in combination the additional method steps of determining an uneven fatigue condition at the linear compressor based on a measurement of excessive extension in the positive axial direction of the reciprocating piston; directing a negative direct current (DC) voltage to the motor to induce a limiting force at the motor in the negative axial direction during a portion of the supplying step in response to the determining step, the limiting force being a selectively-varied limiting force to adjust a midpoint of stroke length of the reciprocating piston toward a natural equilibrium and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746